Title: From Thomas Jefferson to Albert Gallatin, 25 April 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: J. to Mr Gallatin.
                     
                     Apr. 25. 05.
                  
                  In answer to your queries I would say
                  1. the square for the lighthouse on the Missisipi is preferable to the Octagon. in brick or stone the Octagon is strongest, but not so in wood. it is all but impossible to make an Octagon of wood, that will stand at all.
                  2. the building should be weather boarded; because, as mr Latrobe observes, the lift of the wind is as dangerous as it’s direct impulse, and because it will protect the frame from rotting.
                  3. I should certainly prefer Atlantic pine & workmen to Missisipi cypress & their workmen. the difference of price is a sufficient justification. Is not Lafon qualified to give such a specification of the building as will suffice for a contract?
                  But fears, much greater than the above, assail me from mr Latrobe’s observation that the worm will in a few months destroy the piles. we know that this actually took place with the bridge at Newport. therefore if there be a possibility of building with stone or brick, I should be for preferring it. does the worm enter wood below the mud of the bottom? if it does not, would it not be possible to cut off the piles at the surface of the mud, & raise the work on that with stone to the top of the water? this suggested for enquiry.
               